Citation Nr: 0608992	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  03-30 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1955, December 1955 to December 1961, December 1961 
to December 1965, and December 1971 to June 1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts which denied service connection for the 
cause of the veteran's death and denied entitlement to 
accrued benefits.  


FINDINGS OF FACT

1.  The veteran died in November 2001; the cause of death was 
anoxic hypoxic encephalopathy due to cardiac arrest due to 
complications from renal transplant.  

2.  During his lifetime the veteran was not service connected 
for any disabilities.  

3.  The veteran's hypertension and end stage renal disease 
began many years after service and are not attributable to 
the veteran's active service.  

5.  The veteran did not have a claim for, or entitlement to, 
any VA benefit, due and unpaid, pending at the time of his 
death.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.312 (2005).  

2.  The payment of accrued benefits is not warranted.  
38 U.S.C.A. § 5121 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.5, 3.1000 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

A May 2003 VCAA letter informed the appellant of what 
information and evidence was required to establish 
entitlement to service connection for the cause of the 
veteran's death.  

While this letter did not specifically address the claim for 
entitlement to accrued benefits, the July 2003 statement of 
the case (SOC) and January 2004 supplemental SOC (SSOC) 
provided notice of what information and evidence was required 
to establish entitlement to accrued benefits and why such 
entitlement remained denied.  

In any event, an accrued benefits claim is decided on the 
basis of evidence of record at the time of the veteran's 
death.  Thus, notice or assistance would not enable a 
claimant to substantiate the claim after the veteran's death.  
The VCAA is not applicable to appeals involving the 
distribution of benefits, as opposed to actual entitlement to 
the benefit.  Sims v. Nicholson, No. 04-264 (U.S. Vet. App. 
Feb. 24, 2006).  As will be discussed below, a claim for 
accrued benefits is a claim for distribution of benefits that 
were payable at the time of a veteran's death.  Such a claim 
accordingly involves the distribution of an existing benefit, 
and not entitlement to a new benefit.  The VCAA would, 
therefore, be inapplicable.

The May 2003 VCAA letter satisfied the second and third 
elements of the duty to notify by advising the appellant of 
the types of evidence she was responsible for obtaining and 
of the types of evidence VA would undertake to obtain.  
Specifically, this letter explained that VA would try to 
obtain medical records, employment records, or records held 
by other Federal agencies, but that the appellant was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  

Finally, with respect to the fourth element, the May 2003 
VCAA letter asked the appellant to send information 
describing additional evidence she wanted VA to obtain on her 
behalf or to send the evidence itself.  This letter informed 
the appellant where and when to send such information and 
evidence.  Further notice of the fourth element of the duty 
to notify was provided by the inclusion of 38 C.F.R. 
§ 3.159(b) in the Pertinent Laws; Regulations; Rating 
Schedule Provisions section of the July 2003 SOC.  This 
letter, together with the SOC, served to advise the appellant 
to submit any information or evidence in her possession that 
pertained to her claims.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Delayed notice is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In the present case, 
notice was given after the initial AOJ adjudication.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  In this regard, 
VCAA notice was provided prior to transfer of the case to the 
Board and the appellant had the opportunity to submit 
additional argument and evidence.  

An error in the timing of notice is not remandable error 
unless the appellant "identif[ies] with considerable 
specificity, how the notice was defective and what evidence 
the appellant would have provided or requested the Secretary 
to obtain...had the Secretary fulfilled his notice obligations; 
further, an appellant must also assert, again with 
considerable specificity, how the lack of that notice and 
evidence affected the essential fairness of the 
adjudication."  Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of death, but she was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date.  The Board finds no prejudice in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

The Board finds all required notice was given.  See Mayfield.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claims on appeal.  The 
veteran's service medical records and outpatient treatment 
records have been associated with the claims file.  While a 
VA medical opinion has not been obtained in this case, the 
Board finds that such an opinion is not required because 
there is no competent evidence of a link between the anoxic 
hypoxic encephalopathy due to cardiac arrest, due to 
complications from renal transplant which caused the 
veteran's death and a disease or injury in service.  Wells v. 
Principi, 326 F. 3d 1381 (Fed. Cir. 2003).  
  
For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Legal Analysis

A.  Service Connection

Service connection is warranted where the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2005).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service connected disability was a principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  A service connected disability will be 
considered the principal cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A service connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death.  38 C.F.R. § 3.312(c).  

The death certificate shows that the cause of the veteran's 
death was anoxic hypoxic encephalopathy due to cardiac arrest 
due to complications from renal transplant.  There is no 
competent evidence that a heart condition or kidney condition 
was incurred in service.  

In February 1997 the veteran filed a claim for service 
connection for high blood pressure and diabetes mellitus 
resulting in kidney failure.  Service medical records are 
silent in regard to diabetes mellitus or kidney problems.  

At his enlistment examination in December 1951 the veteran's 
blood pressure was recorded as 120/66 and at his retirement 
examination in November 1972 the blood pressure reading was 
140/72.  Other blood pressure readings during service include 
110/78 in November 1955, 120/70 in June 1962, and 134/88 in 
July 1971.  

These blood pressure readings fail to establish the presence 
of hypertension in service.  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1).

Outpatient treatment records from June 1982 to February 1997 
reflect treatment for hypertension and renal disease.  None 
of these treatment reports attribute either of these 
conditions to the veteran's military service.

The appellant submitted a May 2003 letter from Dr. G., 
Medical Director of the Renal Transplant Program at Baystate 
Medical Center.  Dr. G. stated that he cared for the veteran 
and that his medical problems, including severe hypertension, 
had been present for "many years."  These medical problems 
lead to end-stage renal disease and the veteran was on 
hemodialysis for four years.  In October 2001 he received a 
kidney transplant from his wife.  The veteran was initially 
stable, however, three days after the transplant he was found 
in his room in cardiac arrest.  He was resuscitated, however, 
he developed severe anoxic encephalopathy and never 
recovered.  The veteran died with a functioning kidney 
transplant.  

Based on the veteran's medical history and his knowledge of 
the case, including care for the veteran at the time of 
hospitalization and death, Dr. G. opined that cardiac arrest 
was secondary to longstanding hypertension, which lead to 
left ventricular hypertrophy, and, therefore, cardiac 
arrythmia, which lead to cardiac arrest.  While Dr. G.'s 
opinion links the veteran's death to hypertension, it does 
not link the death to service, nor is there evidence of 
hypertension in service so as to satisfy the elements of a 
successful service connection claim.  

The first record of treatment for hypertension is dated in 
June 1982.  The lack of treatment for heart problems for 
nearly 10 years after service weighs against a finding that a 
heart condition was related to service.  Maxson v. Gober, 230 
F. 3d 1330 (Fed. Cir. 2000).  

Service incurrence will be presumed for certain chronic 
diseases, including cardiovascular renal disease, if manifest 
to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

As discussed above, the evidence shows no treatment for heart 
problems until June 1982.  Renal insufficiency was initially 
diagnosed in February 1992.  As both of these conditions 
became manifest more than a year after separation from 
service, the criteria for service connection on a presumptive 
basis have not been met.  

Because the preponderance of the evidence is against the 
appellant's claim, the doctrine of reasonable doubt is not 
for application and the claim for service connection for the 
cause of the veteran's death must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

B.  Accrued Benefits

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file or constructively of 
record at the time of his death.  38 U.S.C.A. § 5121(a) (West 
2002 & Supp. 2005); 38 C.F.R. § 3.1000 (2005).  A claim for 
such benefits must be filed within one year of the veteran's 
death.  38 C.F.R. § 3.1000(c).  

In Jones v. West, 136 F. 3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that, for a surviving spouse to 
be entitled to accrued benefits, "the veteran must have had 
a claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  See also, Zevalkink v. Brown, 102 F. 3d 1236 
(Fed. Cir. 1996) (a consequence of the derivative nature of 
the surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at the time of death, the surviving spouse has no 
claim upon which to derive her own application).  

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c).  The term "finally adjudicated claim" means an 
application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is earlier.  38 C.F.R. 
§ 3.160(d).  See also, 38 C.F.R. §§ 20.1103, 20.1104.  

The veteran died in November 2001 and the appellant filed her 
claim in December 2001.  However, a review of the file 
reveals that the veteran did not have any claims pending at 
the time of his death.  In April 1997 the veteran was denied 
service connection for hypertension and diabetes resulting in 
kidney failure.  No notice of disagreement (NOD) was filed 
within one year and, so, that rating decision became final.  
38 U.S.C.A. § 7105(c).  In the absence of a pending claim at 
the time of the veteran's death, the Board concludes that 
there is no basis for the award of any accrued benefits.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to accrued benefits is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


